Name: Commission Implementing Regulation (EU) NoÃ 127/2012 of 14Ã February 2012 amending Implementing Regulation (EU) NoÃ 540/2011 as regards an extension of the use of the active substance metazachlor Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: means of agricultural production;  marketing;  agricultural policy
 Date Published: nan

 15.2.2012 EN Official Journal of the European Union L 41/12 COMMISSION IMPLEMENTING REGULATION (EU) No 127/2012 of 14 February 2012 amending Implementing Regulation (EU) No 540/2011 as regards an extension of the use of the active substance metazachlor (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1107/2009 of the European Parliament and of the Council of 21 October 2009 concerning the placing of plant protection products on the market and repealing Council Directives 79/117/EEC and 91/414/EEC (1), and in particular Article 13(2)(c) thereof, Whereas: (1) By Commission Directive 2008/116/EC (2) metazachlor was included as active substance in Annex I to Council Directive 91/414/EEC (3) for use as a herbicide at a maximum application rate of 1,0 kg/ha only every third year on the same field. Since the replacement of Directive 91/414/EEC by Regulation (EC) No 1107/2009, this substance is deemed to have been approved under that Regulation and is listed in Part A of the Annex to Commission Implementing Regulation (EU) No 540/2011 of 25 May 2011, implementing Regulation (EC) No 1107/2009 of the European Parliament and of the Council as regards the list of approved active substances (4). (2) On 23 March 2010 one of the notifiers at whose request metazachlor was included in Annex I to Directive 91/414/EEC, submitted an application for an amendment to the specific provisions of use of metazachlor to allow more frequent applications on the same field, without however exceeding the total maximum amount of 1,0 kg/ha over a three-year period. That application was accompanied by additional information. It was submitted to the United Kingdom which had been designated rapporteur Member State by Commission Regulation (EC) No 1490/2002 (5). (3) The rapporteur Member State assessed the additional information submitted by the applicant and prepared an addendum to the draft assessment report. It submitted that addendum to the Commission on 4 January 2011 which communicated it to the other Member States and to the European Food Safety Authority for comments. The addendum to the draft assessment report was reviewed by the Member States and the Commission within the Standing Committee on the Food Chain and Animal Health on 24 January 2012 in the format of an addendum to the Commission review report for metazachlor. (4) It has appeared from the various examinations carried out that the amendment to the specific provisions of use applied for does not cause any risks in addition to those already taken into account in the approval of metazachlor and in the Commission review report for that substance. (5) The Annex to Implementing Regulation (EU) No 540/2011 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Amendment to Implementing Regulation (EU) No 540/2011 In the column Specific provisions of row number 217, metazachlor, of Part A of the Annex, Part A is replaced by the following: PART A Only uses as herbicide may be authorised. Applications shall be limited to a total dose of not more than 1,0 kg metazachlor/ha in a three-year period on the same field. Article 2 Entry into force This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 February 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 309, 24.11.2009, p. 1. (2) OJ L 337, 16.12.2008, p. 86. (3) OJ L 230, 19.8.1991, p. 1. (4) OJ L 153, 11.6.2011, p. 1. (5) OJ L 224, 21.8.2002, p. 23.